Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 1-18 are currently pending in the application. 
Applicant's election with traverse to various groups in the reply filed on 05/20/22 is acknowledged.  The traversal is on the ground(s) that the claims relate to a single general inventive concept.  This is not found persuasive because the claims recited in the instant application recite a composition group that is known in the art and therefore renders the invention not related to a single general inventive concept and consequently results in a lack of unity of invention.  Moreover, given that the composition does not necessarily require the same use as the method claims, it would indeed have been bothersome to not only search for the composition but also to a contrasting use that is not presently recited as the method of use.  Thus, in this instance, these groups are patentably distinct and fully capable of supporting separate patents.  As a result, the search would indeed be unduly extensive and burdensome given that a search for these groups would consist of searching multiple databases for various references and literature searches.
Thus, the requirement is still deemed proper and is therefore made FINAL.

Claims17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Claims 1-16 are examined on the merits herein.

						          IDS

	The information disclosure statement (IDS) submitted on 05/16/19 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Objections

Claims 2, 7, and 15 are objected to because of the following informalities:  Claim 2 recites the term “consisting essential” which should be “essentially” and claim 15 recites the term “one or more of the follow” and should recite “following”.   Additionally, the phrase “in the composition” is recited twice in claim 7, line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 5, 6, and 7, the phrases “preferably” and "more preferably" in line 2  of claim 6 and lines 2-3 in claims 5 and 7 render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or what the intended scope of the claims is.  See MPEP § 2173.05(d).  Additionally, claim 8 recites that the base components are glycols but also used the term “including” which is equated to “such as” since “glycols” was already taught to be the base components.  Appropriate correction is required.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the Examiner will construe that the stated dosage amount for L-arginine range from 20-40 wt% or 15-80 wt%; the dosage amount for forskolin can range from 0.1-0.5 wt%, and that of the base components ranges from 19-85 wt% and from 60-80 wt%.  Finally, claim 8 will be construed that the base components are selected from the entire list of glycols delineated in claim 8.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6 and 9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 6 and 9 recite the limitation "the weight of the topical composition" in claim 6, line 3; “the total weight of the topical composition” in claim 7, line 3; and “the weight of the lubricating base components” in claim 9, line 2.  Specifically, the claims contain no earlier recitation or limitation of said terms and it is unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 11,278,511 (hereinafter Brown US Patent No. ‘511).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of a topical composition comprising L-arginine, forskolin, and base components in the treatment of various diseases.  The claimed invention and U.S. Patent ‘511 are rendered obvious over another as the claimed invention teaches a topical composition comprising physiological effective amounts of at least two active components comprising one or more L-arginine, and forskolin combined with one or more lubricating base components whereas Brown ‘511 teaches a method for dilating blood vessels and allowing lactic acid to dissipate comprising delivering a topical composition comprising 20-40wt% L-arginine, 0.01-1 wt% forskolin, about 10-35 wt% skin penetration enhancer, and about 40-70 wt% base or carrier component.  While Brown ‘511 teaches addition of a penetration enhancer, the instant claims recite the term “comprising” which does not exclude addition of other ingredients to the claims.  Additionally, while Brown ‘511 recites a method of use; however, given that the method necessarily uses the composition, such claims render obvious the instant invention.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 11,278,511.


Claims 1-3 and 5-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,688,069 (hereinafter Brown US Patent No. ‘069).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of a topical composition comprising L-arginine, forskolin, and base components in the treatment of various diseases.  The claimed invention and U.S. Patent ‘069 are rendered obvious over another as the claimed invention teaches a topical composition comprising physiological effective amounts of at least two active components comprising one or more L-arginine, and forskolin combined with one or more lubricating base components whereas Brown ‘511 teaches a topical composition comprising 20-40wt% L-arginine, 0.01-1 wt% forskolin, about 10-35 wt% skin penetration enhancer, and about 40-70 wt% base or carrier component for diluting blood vessels and dissipating lactic acid.  While Brown ‘069 teaches addition of a penetration enhancer, the instant claims recite the term “comprising” which does not exclude addition of other ingredients to the claims.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 10,688,069.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fossel, E.T. (U.S. 2003/0028169 A1) in view of Mulhall et al. (J. of Urology, 1997, Vol. 158, pgs. 1752-1759).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Applicant’s contention that the topical composition in the instant invention is a sexual health composition or is for the purpose of enhancing sexual health is acknowledged.  Such recitation is an intended use and as such is not afforded patentable weight.  It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the limitation of the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of ** is not afforded patentable weight.  

Fossel teaches the application of L-arginine and its derivatives to the skin for beneficial effects of increasing erectile function inter alia (see abstract and paragraph 0009).  Additionally, Fossel teaches that a hostile biophysical agent may be combined with L-arginine in an effective amount to increase its absorption into the skin wherein the concentration of said agent is increased when the concentration of L-arginine is less than 20%  and can be provided as a cream (see abstract and paragraphs 0010-0011).  Specifically, Fossel teaches that the L-arginine can be provided in a vehicle that is a cream wherein the L-arginine is in an amount of 1-35% with preferred concentrations (see paragraph 0012-0013).  Importantly, Fossel teaches that the base components cream may contain various types of vehicles including water, mineral oil, propylene glycol stearate, propylene glycol, oleic acid, methylparaben, propylparaben, aloe vera extract, and BHA inter alia (see paragraph 0015).  Furthermore, Fossel teaches that other active agents may be added (see paragraphs 0018-0023).  Fossel also teaches that the pH can be adjusted and said composition can be packaged and formulated as liposomes, emulsions, or oil-based creams (see paragraphs 0022-0023).   
                                                                                	
	Fossel does not specifically teach addition of forskolin to the topical composition or that it is provided in a package.

	Mulhall et al. teach that forskolin, a direct adenylate cyclase activator, as an intracavernosal vasoactive agent in management of vasculogenic impotence (see abstract).  Mulhall et al. teach that forskolin is a naturally occurring alkaloid that has been shown to induce smooth muscle relaxation using canine corporeal tissue as well as penile erection after intracavernosal administration wherein forskolin causes smooth muscle relaxation (see pg. 1752, right col.).  Importantly, Mulhall et al. teach that forskolin administration led to relaxation of precontracted corporeal smooth muscle strips (see fig. 1 and pg. 1754, left col.).  Specifically, Mulhall et al. demonstrated that administration of forskolin in a dose dependent manner (20 µg in rabbits or 0.002 mg/kg HED) led to increase duration of erection (see fig. 4, pg. 1754, right col. and pg. 1755, left col.).  
Regarding the inclusion of polyethylene glycol in the topical composition as delineated in claims 910 in the instant application, it is considered that one of ordinary skill in the art at the time of the invention was made would have found it obvious to substitute water or mineral oil of Fossel for the PEG-8 or polyethylene glycol 400 NF given that the substitution of one known element (in this case emollient) for another would have yielded predictable results.

	At the time of Applicant's invention, it would have been obvious to one of ordinary skill in the art to include a label and packaging in the composition of Fossel and Mulhall et al.  One of ordinary skill in the art would have been motivated to include the packaging and the insert, because it is mandated by law as taught in Remington's . 

	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product.  See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  Further, the inclusion of a package insert or label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art.  

Mulhall et al. do not disclose the exact percentages of forskolin as being claimed by applicant.  However, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and range of active agents in the composition during the course of routine experimentation so as to obtain the desirable type of topical composition.  

While the exact percentage of the ingredients are not disclosed by Mulhall et al., it is generally noted that differences in concentration or weight percentages do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add the forskolin of Mulhall et al. into the topical composition of Fossel since both Fossel and Mulhall teach that each composition is taught independently for enhancing erectile function.  Given the teachings of Fossel and Mulhall et al., one of ordinary skill would have been motivated to add the forskolin of Mulhall to the topical composition of Fossel with the reasonable expectation of providing a topical composition that is effective in enhancing erectile function.  

		Claims 1-2 and 4-16 rejected under 35 U.S.C. 103(a) as being unpatentable over Sacks et al. (7,128,930 B1) in view of Bombardelli, E. (U.S. 2012/0009283 A1).

Sacks et al. teach a topical composition for treating sexual dysfunction and increasing blood flow to the genitals comprising administering an NO donor such as L-arginine and an antioxidant along with a pharmaceutical carrier to be applied topically to the genitals of the patient (see abstract and col. 2).  Additionally, Sacks et al. teach that the L-arginine  and antioxidant can be administered at different times or concurrently and wherein said treatment alleviates decreased sexual desire, decreased erection, decreased orgasm, decreased time for arousal, and thus leads to enhancement of sexual pleasure and sexual response (see col. 2, lines 40-67).  Sacks et al. also teach administration of L-arginine with an antioxidant in a topical application in an effective amount ranging from 1mg to up about 200 mg of L-arginine per ml of vehicle and carrier  and can be provided as a gel such as KY Jelly wherein the carrier is methylcellulose (see col. 4, lines 40-55 and col. 5, lines 9-17 and 35-40).  Examples of carriers include water, waxes, polyethylene glycol, propylene glycol, and bases containing white petrolatum, caprylic diglyceryl succinate, ethoxydiglycol, inter alia and wherein the composition is formulated as gel, ointment, foam, spray, cream, lotion, emulsions, or liposomal solutions (see col. 5, lines 40-60).  Sacks et al. further teach that additional excipients are envisioned including humectants and emollients as well as penetration enhancers such DMSO, long chain fatty acids, etc… (see col. 6, lines 1-17).  
                                                                                	
	Sacks et al. do not specifically teach addition of forskolin to the topical composition or that it is provided in a package.

	Bombardelli teaches a combination of vasoactive substances which are useful in treating sexual dysfunction due to poor local blood supply or insufficient lubrication (see abstract and paragraph 0001). Bombardelli also teaches that the vasoactive compounds are esculoside or visnadine, forskolin or extracts thereof, esters of ximenic acid; and optionally purified lipophilic extracts from various plants such as icarin, amentoflavone, and Gingko biloba dimeric flavones wherein the combination of these vasoactive substances are incorporated into gels and lotions designed to be applied to the genitals (see abstract and paragraphs 0010-0014).  These formulations are useful in enhancing orgasm and sexual performance (see abstract). Specifically, Sacks et al. teach that forskolin is an adenylate cyclase agonist to be provided in an amount of about 0.2% (see paragraphs 0019 and 021).  In fact, Example 1 of Sacks et al. teach gel formulations wherein coleus purified extracts or forskolin is in an amount of 0.2%; along with polyethylene glycol, fatty acids such as caprylic/capric PEG-6, methyl paraben, and lubricant base components such as water (see paragraph 0023).   

	At the time of Applicant's invention, it would have been obvious to one of ordinary skill in the art to include a label and packaging in the modified composition of Sacks et al. and Bombardelli.  One of ordinary skill in the art would have been motivated to include the packaging and the insert, because it is mandated by law as taught in Remington's. 

	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product.  See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  Further, the inclusion of a package insert or label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art.  

Sacks et al. and Bombardelli do not disclose the exact percentages of all of the ingredients including PEG as being claimed by applicant.  However, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and range of active agents in the composition during the course of routine experimentation so as to obtain the desirable type of topical composition.  

While the exact percentage of the ingredients are not disclosed by Sacks et al. and Bombardelli, it is generally noted that differences in concentration or weight percentages do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the composition of Sacks containing L-arginine and that of Bombardelli which contains the forskolin of Mulhall et al. into the topical composition since both Sacks and Bombardelli both teach that each composition is taught independently for enhancing sexual response and/or desire.  Given the teachings of Sacks and Bombardelli, one of ordinary skill would have been motivated to combine the two compositions and formulate the topical composition with the reasonable expectation of providing a topical composition that is effective in enhancing sexual response and desire.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/24/2022